Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on September 11, 2020, wherein claims 1-20 are currently pending.  This application is a divisional application of US application 15/787,286 (current Patent No. 10818186).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The idea of gathering/obtaining/receiving/etc.,  information/data, manipulating/analyzing the information (e.g. determine agent progress, order progress, etc.; and some manipulation done using mathematical concepts – see claims and specification (see, for example, paras. 0034-0037, 0043-0044, 0062-0065)), and use information/data to update data/information and allocate agents and direct agent actions/deliveries/etc., (clearly organizing human activities) using such data for further identify[ing], allocat[ing], obtain[ing], updat[ing], re-allocat[ing], assign[ing], etc. (including limitations in the dependent claims), is an abstract concept the abstraction further similar to Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306, 115 U.S.P.Q.2d 1681 (Fed. Cir. 2015), TLI Communications LLC v. AV Automotive LLC, (Fed Cir. May 17, 2016), OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015), Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), and Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014) all of whose claims were held ineligible. The claim(s) recite(s) obtaining data, data analysis/manipulation (regarding agent activities) to determine more data, using the resulting data to make decision of organizing agent activities, and providing/displaying/applying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).  
The limitations of (dependent claims) identifying a plurality of delivery orders associated with a location and plurality of delivery agents associated with the location, wherein the plurality of delivery orders are prepared at the location for delivery; allocating the plurality of delivery orders among the plurality of delivery agents, each delivery agent being allocated at least one delivery order; obtaining delivery agent progress data describing travel progress of the delivery agents to the location and order preparation progress data describing progress of preparing the plurality of delivery orders for delivery; periodically updating the allocation of the plurality of delivery orders among the plurality of delivery agents based on the delivery agent progress data and the order preparation progress data by re-allocating at least one delivery order of the plurality of delivery orders to a different delivery agent of the plurality of deliver agents; in response to a first delivery agent arriving at the location, assigning to the first delivery agent the delivery orders allocated to the first delivery agent; and in response to assigning to the first delivery agent the delivery orders allocated to the first delivery agent: removing the first delivery agent from the plurality of delivery agents; and removing the delivery orders assigned to the first delivery agent from the plurality of delivery orders, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of (in some claims (note that other claims don’t even recite any technical elements at all and only the idea)), for example, “computers,” “networks,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “networks,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc.,), if at all (as some claims only present the abstract idea without any technical elements at all), which are recited at a high level of generality, i.e., as generic “computers,” “networks,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “networks,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., limitations/terms/etc., are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices, components, and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0070-0073 [general-purpose/generic computers and computing components/etc.,],) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state using information (abstract information) in delivery and order processing setting – these are abstract information (known type)), using the abstract well-known type of abstract information for analysis and manipulation (also using mathematical concepts), and providing/displaying this determined data/information to take decisions and actions based on this information for managing/organizing human/agent activities.  The claimed concept is organizing and structuring information to organize human activities.  The claimed invention further uses mathematical steps to analyze and determine further information/data. These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (organizing human activities in the fundamental economic practice of delivery and order processing; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of (claim 2) wherein allocating the plurality of delivery orders among the plurality of delivery agents is based on a destination location of each delivery order and a delivery window of each delivery order [claim is based on abstract information – claim also does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses gathered information/data and manipulates a known type of abstract data/information, further analyzes and compares this known type of data/information; and merely recites post-solution technical activities (not enough the overcome 101 rejection); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance under organizing human activities]; (claim 3) wherein allocating the plurality of delivery orders among the plurality of delivery agents comprises determining an optimal set of delivery orders for each delivery agent to deliver based on the delivery agent progress data, the order preparation progress data, the destination locations of the plurality of delivery orders, and the delivery windows of the plurality of delivery orders [claim is based on abstract information – claim also does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses gathered information/data and manipulates a known type of abstract data/information, further analyzes and compares this known type of data/information; and merely recites post-solution technical activities (not enough the overcome 101 rejection); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance under organizing human activities and mathematical concepts]; (claim 4) wherein each delivery order of the plurality of delivery orders is prepared for delivery by a picking agent of a plurality of picking agents, and the order preparation progress data describes progress of picking agents in preparing the plurality of delivery orders for delivery [claim is based on abstract information – claim also does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses gathered information/data and manipulates a known type of abstract data/information, further analyzes and compares this known type of data/information; and merely recites post-solution technical activities (not enough the overcome 101 rejection); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance under organizing human activities and mathematical concepts]; (claim 5) wherein: the delivery agent progress data comprises an estimated time of arrival for each delivery agent of the plurality of delivery agents; and the order preparation progress data comprises an estimated time of preparation completion of each delivery order of the plurality of delivery orders [claim is based on abstract information/data and directed to data type – claim also does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses gathered information/data and manipulates a known type of abstract data/information, further analyzes and compares this known type of data/information; and merely recites post-solution technical activities (not enough the overcome 101 rejection); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance under organizing human activities and mathematical concepts]; (claim 6) wherein, at a time that the first delivery agent arrives at the location, the delivery orders allocated to the first delivery agent each have an estimated time of preparation completion of zero [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses gathered information/data and manipulates a known type of abstract data/information, further analyzes and compares this known type of data/information; and merely recites post-solution technical activities (not enough the overcome 101 rejection); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance under organizing human activities and mathematical concepts]; (claim 7) further comprising: determining to instruct an additional delivery agent to travel to the location based on a time and a cost associated with the additional delivery agent traveling to the warehouse; adding the additional delivery agent to the plurality of delivery agents; and allocating at least one delivery order of the plurality of delivery orders to the additional delivery agent [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses gathered information/data and manipulates a known type of abstract data/information, further analyzes and compares this known type of data/information; and merely recites post-solution technical activities (not enough the overcome 101 rejection); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance under organizing human activities and mathematical concepts]; (claim 8) further comprising: receiving an additional delivery order; adding the additional delivery order to the plurality of delivery orders; and allocating the additional delivery order to a second delivery agent of the plurality of delivery agents [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses gathered information/data and manipulates a known type of abstract data/information, further analyzes and compares this known type of data/information; and merely recites post-solution technical activities (not enough the overcome 101 rejection); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance under organizing human activities and mathematical concepts]; (claim 9) further comprising: in response to allocating the additional delivery order to a second delivery agent of the plurality of delivery agents, re-allocating at least one delivery order of the plurality of delivery orders to a different delivery agent of the plurality of deliver agents [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses gathered information/data and manipulates a known type of abstract data/information, further analyzes and compares this known type of data/information; and merely recites post-solution technical activities (not enough the overcome 101 rejection); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance under organizing human activities and mathematical concepts]; (claim 10) further comprising: communicating an instruction to the first delivery agent to travel to the location; and in response to the first delivery agent arriving at the location, communicating an instruction to the first delivery agent to deliver the delivery orders allocated to the first delivery agent [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses gathered information/data and manipulates a known type of abstract data/information, further analyzes and compares this known type of data/information; and merely recites post-solution technical activities (not enough the overcome 101 rejection); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance under organizing human activities and mathematical concepts], under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “networks,” “processors,” “displays,” “graphical user interfaces (GUIs),” “memory/memories,” “data structures,” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of (in some claims (note that other claims don’t even recite any technical elements at all and only the idea)), for example, “computers,” “networks,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “networks,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc.,), if at all (as some claims only present the abstract idea without any technical elements at all), which are recited at a high level of generality, i.e., as generic “computers,” “networks,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “networks,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., limitations/terms/etc., are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices, components, and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0070-0073 [general-purpose/generic computers and computing components/etc.,],) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).



As per claims 12-15, claims 12-15 disclose substantially similar limitations as claims 2-5 above; and therefore claims 12-15 are rejected under the same rationale and reasoning as presented above for claims 2-5.
As per claims 17-20, claims 17-20 disclose substantially similar limitations as claims 2-5 above; and therefore claims 17-20 are rejected under the same rationale and reasoning as presented above for claims 2-5.




Prior-art Discussion
Claims not rejected under prior art (but still remain rejected under section 101)

As per independent claims 1, 11, and 16, the prior art of record most closely resembling Applicant' s claimed invention are Antonellis (US 2004/0210621), Raj et al., (US 2016/0117627), and Roman et al., (US 2017/0193425).
Antonellis discloses optimizing resource allocation and order fulfillment while increasing service options and efficiency.  Antonellis comprises a device, such as, a personal digital assistant, personal computer, or kiosk, capable of communicating with an establishment computer and transmitting an order to said establishment computer, where the establishment computer has appropriate software and hardware for receiving the order, assigning resources to the order, and commanding the fulfillment of the order. The location of the device is determined and transmitted (using GPS, RF ID, etc.,). Antonellis’s order optimization system can also include software and hardware for commanding a notification message, such as a telephone call to a designated telephone number, a telephone page to a designated pager, an e-mail message to a designated e-mail address, an instant message to a designated computer address, a print out, or a message on a visual display. Notification messages can be used to inform customers or establishment personnel of information relevant to the preparation, status, or location of various orders or order components. Preferred notification methods can be stored for specific customers, specific establishment employees or for establishment employees based on job function. Antonellis further illustrates that its Fulfillment Agent (module) can require a confirmation that an order is completely prepared. While the present invention may track estimated time remaining until an order is completely prepared and thus predict when the order will be completely prepared, having a confirmation that the order is completely prepared can improve order and resource optimization. When an order is completely prepared, an establishment employee can confirm with the system that the order is complete, which will allow the system to optimize the limiting resources used to deliver the order. The establishment employee, such as a delivery driver, can input that a particular order is completely prepared on a device, such as device. The system may also send a confirmation request notification to device 106, and the system receives confirmation in response to the confirmation request. Preferably, the system will only accept an order completion confirmation from a device that is known, through device tracking or other means, to be located at the establishment. In the case of a food delivery restaurant, once the system has confirmed that the order is completely prepared, the system can assign the order to a particular delivery driver, which may include reassigning the order form a delivery driver that had previously been assigned the order. Antonellis, however, does not disclose the limitations of the current claims (of the current application) of periodically updating the allocation of the plurality of delivery orders among the plurality of delivery agents based on the delivery agent progress data and the order preparation progress data by re-allocating at least one delivery order of the plurality of delivery orders to a different delivery agent of the plurality of deliver agents; in response to a first delivery agent arriving at the location, assigning to the first delivery agent the delivery orders allocated to the first delivery agent; and in response to assigning to the first delivery agent the delivery orders allocated to the first delivery agent: removing the first delivery agent from the plurality of delivery agents; and removing the delivery orders assigned to the first delivery agent from the plurality of delivery orders.
Raj is geared towards worker resource management.  Raj illustrates that through a headset, the workers are able to receive voice instructions regarding assigned tasks, ask questions, report the progress of tasks, and report working conditions such as inventory shortages.  Raj also discloses defining a particular task or order, for example, filling a load for a particular delivery vehicle scheduled to depart from a warehouse at a certain specified time. The worker may then answer with a particular area (e.g., “working in freezer area”) that he will be working in order to fill that given order. The worker may then be directed to pick items to fill a pallet or bin used for the order. The system, as stated in Raj, may vocally direct the worker to a particular aisle and bin to pick a particular quantity of an item. The worker may vocally confirm the locations visited, the number of picked items, and/or various other information relating to worker activities. Once the bin or pallet is filled, the system may then direct the worker to a loading dock or bay for a particular truck or other delivery vehicle that will receive that order. The worker resource analysis module 30 generates, based at least in part upon an analysis of the worker activity dialog between the voice-directed mobile terminal and the worker, productivity data. The productivity data relates to the analysis of information relating to user/worker activity or inactivity.  he productivity information provided by the worker resource analysis module includes determinations relating to idle time around worker sign on/off and worker breaks. In this regard, the worker resource analysis module may calculate the time that elapses between the tasking module assigning work and the information relating to user activities such as sign on, break, and sign off events. All such calculations, except for sign on data, may be based on the 24-hour period preceding the current time that an analysis occurs. Raj’s worker resource management system can track and compare worker task and activity progress across multiple warehouse regions at given points or intervals of time. Raj’s system can analyze worker activities/tasks in order to predict when workers will finish picking tasks in a warehouse for items relating to a given delivery route such that the route then can depart for delivery. The worker's loading activities and time may be taken into account for more accurate predictions relating to delivery vehicle loading completion and subsequent delivery vehicle departure. Based on the given factors/calculations, the worker resource analysis module can provide useful reports or alerts to supervisors. For example, reports/alerts may be provided to a supervisor indicating that “X” number of additional workers are needed in a region, that “X” number of workers are surplus in a region, that delivery departure in a region would be delayed by “X” minutes/hours beyond current scheduled departure time, that delivery departure time for a region would be ready “X” minutes/hours before the current scheduled departure time, and/or that the work assigned in a given region would be complete after “X” hours. This gives supervisors time to make appropriate worker resource adjustments and avoid worker resource management problems and allows workforce and other resources to be more effectively utilized, and allows for greater work progress given that worker re-allocation can be monitored in real time.  Raj, however, does not state the current application’s claimed steps of periodically updating the allocation of the plurality of delivery orders among the plurality of delivery agents based on the delivery agent progress data and the order preparation progress data by re-allocating at least one delivery order of the plurality of delivery orders to a different delivery agent of the plurality of deliver agents; in response to a first delivery agent arriving at the location, assigning to the first delivery agent the delivery orders allocated to the first delivery agent; and in response to assigning to the first delivery agent the delivery orders allocated to the first delivery agent: removing the first delivery agent from the plurality of delivery agents; and removing the delivery orders assigned to the first delivery agent from the plurality of delivery orders.
Ramon discloses tracking locations and receiving tracked location information from client devices and monitoring these locations in order to determine task progress. Roman tracks tasks assigned to employees and tracks employees' whereabouts in order to determine whether tasks are progressing according to schedules. When this is not the case, the system can modify or reassign tasks so that the progress of the tasks in the aggregate satisfies a performance requirement.  Roman, however, does not disclose preparing plurality of delivery orders are at the location for delivery; allocating the plurality of delivery orders among the plurality of delivery agents, each delivery agent being allocated at least one delivery order; obtaining order preparation progress data describing progress of preparing the plurality of delivery orders for delivery (even though Roman does state monitoring task progress and tasks assigned to employees and tracks employees' whereabouts – see above); periodically updating the allocation of the plurality of delivery orders among the plurality of delivery agents based on the delivery agent progress data and the order preparation progress data by re-allocating at least one delivery order of the plurality of delivery orders to a different delivery agent of the plurality of deliver agents; in response to a first delivery agent arriving at the location, assigning to the first delivery agent the delivery orders allocated to the first delivery agent; and in response to assigning to the first delivery agent the delivery orders allocated to the first delivery agent: removing the first delivery agent from the plurality of delivery agents; and removing the delivery orders assigned to the first delivery agent from the plurality of delivery orders.

Consequently, the combination of Antonellis, Raj, and Roman fails to teach or suggest the limitations of independent claims which recite preparing plurality of delivery orders are at the location for delivery; allocating the plurality of delivery orders among the plurality of delivery agents, each delivery agent being allocated at least one delivery order; obtaining order preparation progress data describing progress of preparing the plurality of delivery orders for delivery; periodically updating the allocation of the plurality of delivery orders among the plurality of delivery agents based on the delivery agent progress data and the order preparation progress data by re-allocating at least one delivery order of the plurality of delivery orders to a different delivery agent of the plurality of deliver agents; in response to a first delivery agent arriving at the location, assigning to the first delivery agent the delivery orders allocated to the first delivery agent; and in response to assigning to the first delivery agent the delivery orders allocated to the first delivery agent: removing the first delivery agent from the plurality of delivery agents; and removing the delivery orders assigned to the first delivery agent from the plurality of delivery orders

As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims above, and incorporated herein.
Note that although the claims could not be rejected under the prior art, the claims remain rejected under section 101 and are hence not allowable.


Conclusion
The other prior art made of record on the PTO-892 and not discussed/relied upon above is considered pertinent to applicant's disclosure. For example some of the pertinent prior art is as follows:
Vleet et al., (US 2007/0040026): Illustrates a remote order system includes at least one POS management system such as a restaurant management POS and one or more order taking points capable of entering orders. The one or more order taking points may include, for example, remote agent terminals, one or more remote order centers (ROC) and an order distributor. The RMPOS further includes drive-through order points, an order processing device and a POS system. The order processing device detects a customer presence signal corresponding with an arrival of a customer at a point of sale location and in response sends a destination request to the order distributor. The order distributor sends destination information to the order processing device and in response the order processing device establishes at least on\of: an audio link and/or a data link between the point of sale location and one of at least two point of sale order taking points.
Antony et al., (US 7,751,928): Provides for agent exchange-based materials handling. According to one embodiment, a method of agent exchange-based order fulfillment may include a number of agents moving along respective paths through an inventory storage area of a materials handling facility. While moving through the inventory storage area, a portion of the number of agents may respectively select one or more of a number of items stored within the inventory storage area, where each one of the selected items is specified in a corresponding customer order or materials request. The method may also include conveying the selected items to one or more corresponding processing areas of the materials handling facility in order to fulfill the corresponding customer orders. Further, at least some of the selected items may be exchanged one or more times among the agents in the course of being conveyed to corresponding processing areas.
Scheer (US 2002/0138358): Discloses selecting a fulfillment plan for moving an item within a supply chain. The method is performed in response to the receipt of an order for an item. To select the fulfillment plan, a list of alternative fulfillment plans for moving the item within the supply chain is constructed, the constructed alternative fulfillment plans are evaluated against a predetermined criteria, and the constructed alternative fulfillment plan that most closely meets the predetermined criteria is selected for implementation to position the item within the supply chain for use in meeting the order. When assigning tier one secondary sourcing points to line items, it is further preferred that sourcing points be eliminated if the sourcing point is not equipped to handle direct shipment to customer's sites for ship-to orders and advance demand notice orders staged at the customer's site. Similarly, tier one secondary sourcing points may be eliminated if they are not capable of shipping Hazmat items. In the case of will-call orders, the tier one secondary sourcing points must be capable of having the customer come to the location to procure the requested item. As will be appreciated, walk-in orders are converted to will-call orders if the customer is referred to a tier one secondary sourcing point for order fulfillment. For creating additional fulfillment plan alternatives, the system may first determine if any currently reserved on-hand inventory at the primary sourcing point can be feasibly reallocated to the subject order. The reallocation may be deemed to be feasible if the item(s) to be replenished can be received, put-away, and packed/delivered in time to meet the order for which the item(s) are reserved. The costs associated with replenishing items in this manner should be assigned to the order that necessitated the action and not to the order associated with the reservation. A fulfillment plan alternative created in this manner will be added to a list of fulfillment plan alternatives to be considered for possible implementation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683